REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-7, and 9-20 are allowed.
Claims 1  and 18-20 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose receive samples of the data stream from the first circuit portion at a sample rate, wherein the radio frequency circuit portion is arranged to convert the one or more radio frequency signals to baseband signals comprising the data stream and to pass samples of said baseband signals to the baseband circuit portion; time-stamp each received sample with a count value of the second counter; and increment the count value of the second counter by a predetermined increment value for each received sample from the data stream.
	It is noted that the closest prior art, KIM et al. (US 20180115478, Apr. 26, 2018) shows the receiver generates frequency clack signals, the timestamp generators includes a counter that provides a time value, corresponding to the timestamp, in response ta the clack signal CLK, the timestamp generator thus provides the time-stamp with a value that resides within a first range of time values.
	It is noted that the closest prior art, OGIHARA (US 20170288684, Oct. 5, 2017), Shows to detect an asynchronous state of the first clock and the second clock output a predetermined detection signal; based on the second clock; configured to detect a ratio between the frequencies of the first clock and the second clock, compare the detected ratio with the predetermined ratio, and output a predetermined abnormal signal when the detected ratio does not coincide with the predetermined ratio.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IQBAL ZAIDI/Primary Examiner, Art Unit 2464